Case: 13-10319    Date Filed: 12/18/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10319
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:12-cr-00154-CG-N-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

WARREN JAMES LEWIS,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                               (December 18, 2013)

Before WILSON, HILL and ANDERSON, Circuit Judges.

PER CURIAM:

      William Gregory Hughes, appointed counsel for Warren Lewis in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,
              Case: 13-10319    Date Filed: 12/18/2013   Page: 2 of 2


18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lewis’s conviction and sentence

are AFFIRMED.




                                         2